Citation Nr: 1815907	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of hepatitis A.

2.  Entitlement to service connection for cirrhosis of the liver, as a residual of or secondary to hepatitis A.

3.  Entitlement to service connection for type II diabetes mellitus, as a residual of or secondary to hepatitis A and cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the United States Air Force from September 1954 to July 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

After the RO last considered the appeal in the June 2017 Statement of the Case (SOC), the Veteran has submitted a July 2017 private medical opinion.  In any event, there is now an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).  In the present case, the Veteran's Substantive Appeal was received in June 2017, which is after the February 2, 2013 effective date of the new statute.  Also, the Veteran did not request initial RO review of this evidence.  Thus, no waiver of RO consideration for this evidence is necessary.        

Finally, the Board recognizes that in the February 2018 Informal Hearing Presentation (IHP), the Veteran's representative attempts to raise the issues of service connection for heart disease and a spleen disorder as secondary to hepatitis A and cirrhosis.  In this regard, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2017).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  Therefore, the Veteran and his representative are advised that any claims for secondary service connection for heart disease and a spleen disorder must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of secondary service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has chronic residuals related to his documented in-service hepatitis A infection.

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has cirrhosis of the liver due to or the result of service-connected hepatitis A. 
  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has residuals of hepatitis A that were incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2017).

2.  Resolving all reasonable doubt in his favor, the Veteran's cirrhosis of the liver is secondary to his service-connected hepatitis A.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the decision below, the Board has granted the Veteran's service connection claims for hepatitis A and cirrhosis of the liver.  Therefore, the benefits sought on appeal have been granted in full for these issues.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Initially, the hepatitis A disorder is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here for the hepatitis A issue.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Instead, 38 C.F.R. § 3.303(a) and (d) apply for the hepatitis A issue.  Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court indicated that diseases that would be considered "chronic" in a medical sense (such as hepatitis A), but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

However, in the present case, cirrhosis of the liver is in fact an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies for cirrhosis.  Walker, 708 F.3d at, 1338-39.  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Hepatitis A

At the outset, many of the Veteran's service treatment records (STRs) and service personnel records (SPRs) appear to have been damaged or destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  The Board's own review of the Veteran's STRs and SPRs reveals that many of these records are charred or burned or illegible due to fire damage.  When STRs or SPRs are lost or missing (or destroyed), the Court has held VA has a heightened obligation on to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Upon review of the evidence, the Board grants the appeal for service connection for residuals of hepatitis A.     

A December 1956 STR documents that the Veteran was hospitalized and placed in hepatitis isolation on December 11, 1956 at the U.S Air Force Base in Chateauroux, France.  His hospitalization lasted for 12 days.  The Veteran reported jaundice.  The primary admitting diagnosis was infectious hepatitis (hepatitis A).  In addition, the Veteran's DD Form 214 documents that he was hepatitis A positive during service.  Therefore, STRs and SPRs provide evidence in support of the existence of in-service hepatitis A.  38 C.F.R. § 3.303(a).  

Post-service, January 2015 VA hepatitis total antibody testing was reactive, showing the Veteran had a history of hepatitis A.  With regard to a nexus, a January 2015 VA examiner (a Doctor of Osteopathy (DO)), opined that since STRs show a diagnosis of infectious hepatitis and the laboratory test obtained at present confirms a prior exposure to hepatitis A, a nexus for hepatitis A for the Veteran is established while on active duty.  In addition, a June 2015 private physician opinion from Dr. H.S., MD., a specialist in internal medicine, concluded that the Veteran's in-service hepatitis A should be service-connected.  This physician assessed that the Veteran had a residual disability to his liver (cirrhosis) from his in-service hepatitis A experience.  In particular, in 2013 and 2014 the Veteran presented to Dr. H.S. with signs and symptoms of hepatomegaly (enlarged liver) and thrombocytopenia (abnormally low platelets in blood) and liver pathology consistent with cirrhosis.  A June 2013 ultrasound confirmed a hepatitic liver.  See January 2014 hepatitis, cirrhosis, and other liver conditions DBQ (VA Form 21-0960G-5) from a private physician - Dr. H.S., MD.  Thus, there is probative medical evidence of record linking the Veteran's in-service hepatitis A to current liver residuals.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for residuals of hepatitis A.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The specific nature of the   residual disability will be discussed in detail below. 

      B.  Cirrhosis of the Liver

When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

With regard to secondary service connection, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

A VA medical opinion regarding both the causation and aggravation facets of a secondary service connection claim must be provided in a secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Upon review of the evidence of record, the Board finds that service connection for cirrhosis of the liver as secondary to service-connected hepatitis A is warranted. 

At the outset, as noted, in the present decision the Veteran is now service-connected for the underlying hepatitis A.  With regard to secondary service connection for cirrhosis of the liver, the evidence in the claims folder contains a mix of favorable and unfavorable medical opinions.  38 C.F.R. § 3.310(a); Velez v. West, 11 Vet. App. 148, 158 (1998).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

An adequate medical opinion with regard to etiology should consist of a thorough review of the claims file and discussion of the relevant evidence (including the disability in question), a consideration of the lay contentions of the Veteran, and clear conclusions with a reasoned supporting rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  However, a medical opinion does not have to be perfect; rather, it has to be adequate.  For instance, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  And where the opinion is lacking in detail, "the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination."  Acevedo, 25 Vet. App. at 294.

With regard to favorable evidence, there is probative medical evidence of evidence of record that demonstrates that the Veteran's current cirrhosis of the liver is proximately due to or the result of his service-connected hepatitis A.  38 C.F.R. § 3.310(a); Velez, 11 Vet. App. at 158.  Specifically, in a January 2014 hepatitis, cirrhosis, and other liver conditions DBQ (VA Form 21-0960G-5) from a private physician - Dr. H.S., MD., a favorable secondary nexus opinion was provided.  Dr. H.S. indicated that in 2013 and 2014 the Veteran presented with signs and symptoms of hepatomegaly (enlarged liver), thrombocytopenia (abnormally low platelets in blood), malaise, easy bruising, and liver pathology consistent with cirrhosis.  The Veteran was noted to be taking medication for his liver condition.  A June 2013 ultrasound confirmed a hepatitic liver.  In a latter July 2017 private medical opinion, Dr. H.S. stated that imaging and laboratory studies in 2013 showed liver changes.  (The Board has considered that a liver biopsy, ultrasound, and computed tomography (CT) scan tests can detect damage to the liver.  See M21-1, III.iv.4.H.2.b. (January 11, 2018)).  In another June 2015 private medical opinion, Dr. H.S. reiterated that the Veteran's hepatitis A and subsequent enlargement of his liver should be service-connected.  

However, with regard to the unfavorable, negative evidence of record, there is some probative medical evidence and medical treatise evidence of record that is against secondary service connection for cirrhosis of the liver.  38 C.F.R. § 3.310(a).   That is, in a January 2015 VA medical opinion (DBQ) by a Doctor of Osteopathy (DO), the VA physician assessed that the veteran's cirrhosis diagnosis could not be confirmed by the available medical evidence in the C-file.  There is only the DBQ form which is available.  The actual ultrasound report or clinic notes from the Veteran's outside providers were not available during the VA examination.  However, the VA examiner opined that even if the Veteran has cirrhosis of the liver, "it is less likely than not" that his hepatitis A illness caused the cirrhosis.  The VA examiner reasoned that hepatitis A does not cause chronic liver disease and cirrhosis.  The Veteran reports he has been diagnosed with non-alcoholic liver disease which, if confirmed, would be the most likely cause of his claimed cirrhosis per the history provided by the Veteran during this VA examination.  In support of this opinion, the VA examiner cited internet medical treatise evidence - "Approximately 85 percent of HAV-infected individuals have full clinical and biochemical recovery within three months and nearly all have complete recovery by six months."

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Here, there is an approximate balance of the positive and negative evidence as to the issue of secondary service connection for cirrhosis of the liver.  Certain elements of both the positive and negative opinions in this case, as well as the medical treatise evidence, are probative.  All of the medical opinions, both VA and private, have their respective flaws as well.  But there is no apparent basis for wholly rejecting the favorable medical opinions of record.  In light of the contrasting, yet equally probative medical opinions in the present case, in such situations, the benefit of the doubt is resolved in the Veteran's favor.  

Accordingly, secondary service connection for cirrhosis of the liver is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Board emphasizes that it is granting secondary service connection for cirrhosis of the liver on the basis that it is the direct result of the Veteran's service-connected hepatitis A, as opposed to aggravation.   


ORDER

Service connection for residuals of hepatitis A is granted.

Service connection for cirrhosis of the liver as secondary to service-connected hepatitis A is granted. 


REMAND

However, before addressing the merits of the issue of secondary service connection for type II diabetes mellitus, the Board finds that additional development of the evidence is required.

First, remand is required for additional Veterans Claims Assistance Act of 2000 (VCAA) notice for the service connection for type II diabetes mellitus issue.  Since many of the Veteran's STRs and SPRs are illegible due to being burned in a 1973 fire, VCAA notice is required that specifically addresses alternative sources of evidence the Veteran may submit in lieu of his missing / damaged STRs / SPRs.  In this regard, VA has failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his claim.  When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VBA's M21-1 Live Manual, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.  Thus, a remand is required for the AOJ to provide the Veteran with a VCAA letter advising the Veteran of what alternative evidence he can submit in place of his destroyed / damaged in-service STRs and SPRs.  

In addition, this VCAA notice letter should also advise the Veteran of the evidence necessary to substantiate a claim for secondary service connection for type II diabetes mellitus.  See 38 C.F.R. § 3.310.  The earlier VCAA notice letters only addressed direct service connection.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the secondary service connection issue for type II diabetes mellitus.

Second, the RO should attempt to secure private treatment records that the Veteran adequately identifies.  In this regard, it is unclear from the record whether the Veteran has a current diagnosis of type II diabetes mellitus.  In a January 2015 VA examination (DBQ) for diabetes mellitus by a Doctor of Osteopathy (DO), the Veteran and his wife reported he does not have a current diagnosis for type II diabetes mellitus.  Rather, he has been diagnosed with pre-diabetes.  Similarly, a January 2015 VA examination (DBQ) for liver conditions by the same Doctor of Osteopathy (DO) indicated the Veteran was starting Metformin for "borderline diabetes."  This January 2015 VA examiner ultimately concluded that the Veteran did not have a current type II diabetes mellitus diagnosis.  However, in contrast, in a January 2014 hepatitis, cirrhosis, and other liver conditions DBQ (VA Form 21-0960G-5) from a private physician - Dr. H.S., MD., it was asserted that the Veteran does in fact have diabetes related to his hepatitis A and cirrhosis.  In a June 2015 private physician opinion from Dr. H.S., this physician again stated the Veteran does have a diagnosis of diabetes / hyperglycemia. 

In any event, the Veteran has not completed the necessary authorization forms sent to him (VA Forms 21-4142) to secure complete private medical records from Dr. H.S. or any other private physician who has diagnosed him with type II diabetes mellitus.  In this regard, he did not provide the full names of the provider(s) who treated him, the specific dates of treatment, or any address or telephone information.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Thus, on remand, the Veteran should be provided the opportunity to submit complete private medical records from Dr. H.S. or any other private physician who has diagnosed him with type II diabetes mellitus, or to authorize VA to obtain such private records on his behalf.

Third, in light of the conflicting evidence of record on the issue of whether the Veteran has a current diagnosis for type II diabetes mellitus, the Veteran should be scheduled for a VA examination and opinion to determine whether he has a current type II diabetes mellitus disability, as well as the etiology of any such type II diabetes mellitus disability on a secondary basis to hepatitis A and cirrhosis of the liver.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  If a medical opinion does not address the secondary aspect of the claim, it is not sufficient for rating purposes.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  In addition, this VA examiner must be sure to address both the causation and aggravation aspects of the theory of secondary service connection.  See 38 C.F.R. § 3.310(a), (b); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  And if possible, the RO should schedule this VA diabetes examination with an appropriate specialist, such as an endocrinologist.  

Accordingly, the type II diabetes mellitus issue is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a corrective VCAA notice letter notifying the Veteran that he can submit alternative sources in place of his destroyed / damaged STRs.  This letter should advise him that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See  VBA's M21-1 Live Manual, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.  

This letter should also notify the Veteran of the evidence necessary to substantiate the type II diabetes mellitus claim on the basis of secondary service connection.  See 38 C.F.R. § 3.310.  

2.  The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain complete private treatment records (from Dr. H.S., MD), or any other private physician who has diagnosed him with type II diabetes mellitus.  The Veteran must adequately identify any private medical records relevant to a current diagnosis of type II diabetes mellitus.  Ask that the Veteran provide the full names of the provider(s) who treated him, the specific dates of treatment, and any address or telephone information.  If he provides a completed release form authorizing VA to obtain these private medical records, then attempt to obtain them and associate these records with the claim file.  The Veteran is also asked to submit complete private medical records from Dr. H.S. or any other private physician who has diagnosed him with type II diabetes mellitus, if the Veteran has these records in his possession.  

3.  After completion of steps 1-2, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's claimed type II diabetes mellitus.  Access to the electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

And if possible, the AOJ should schedule this VA diabetes examination with an appropriate specialist, such as an endocrinologist.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(A)  Does the Veteran have a current diagnosis for type II diabetes mellitus?

(B)  If the Veteran has a current diagnosis for type II diabetes mellitus, is it at least as likely as not (i.e., 50 percent or more probable) that a current type II diabetes mellitus disorder is caused by, proximately due to, or the result of his service-connected hepatitis A or cirrhosis disabilities?

(C) If the Veteran has a current diagnosis for type II diabetes mellitus, is it at least as likely as not (i.e., 50 percent or more probable) that a current type II diabetes mellitus disorder is aggravated by or worsened by his service-connected hepatitis A or cirrhosis disabilities?

(D) In answering the questions above, the VA examiner is advised of the following:

* STRs dated from 1954 to 1958 are negative for any complaint, treatment, or diagnosis of type II diabetes mellitus.   

* Post-service, it is unclear from the record whether the Veteran has a current diagnosis of type II diabetes mellitus.  For example, in a January 2015 VA examination (DBQ) for diabetes mellitus by a Doctor of Osteopathy (DO), the Veteran and his wife reported he does not have a current diagnosis for type II diabetes mellitus.  Rather, he has been diagnosed with pre-diabetes.  Similarly, a January 2015 VA examination (DBQ) for liver conditions by the same Doctor of Osteopathy (DO) indicated the Veteran was starting Metformin for "borderline diabetes."  This January 2015 VA examiner ultimately concluded that the Veteran did not have a current type II diabetes mellitus diagnosis.  

* Post-service, in contrast, in a January 2014 hepatitis, cirrhosis, and other liver conditions DBQ (VA Form 21-0960G-5) from a private physician - Dr. H.S., MD., it was asserted that the Veteran does in fact have diabetes related to his hepatitis A and cirrhosis.  In a June 2015 private physician opinion from the same physician, Dr. H.S., it was noted the Veteran does have a current diagnosis of diabetes / hyperglycemia, and this should be service-connected. 

4.  After completion of steps 1-3, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of steps 1-4, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal of service connection for type II diabetes mellitus, as a residual of or secondary to hepatitis A and cirrhosis.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


